Harwood, J.,
dissents and votes to modify the judgment, on the law, by reversing the conviction for robbery in the first degree, granting that branch of the defendant’s omnibus motion which was to suppress identification testimony, and dismissing that count of the indictment, with the following memorandum: The complainant, a letter carrier, was approached from behind and robbed at about noon as he was putting mail into a "bank” of mailboxes at 240 Park Hill Avenue in Staten Island. The complainant chased the fleeing assailant, but gave up the chase after a short time and returned to the mailboxes. He then went to the security office at the Park Hill address to report the incident and, finally, returned to the Stapleton Post Office. At approximately 2:30 p.m., the complainant was "told [by police officers] that they had a suspect in custody and they wanted [him] to go [to the Park Hill address] for a positive I.D.”. As they drove the complainant from the post office to Park Hill, the police officers also told the complainant the suspect’s name, i.e., that of the defendant. Although the defendant’s name then meant nothing to the complainant, the police evidently mentioned the name because of its significance to them. Upon arrival at the Park Hill address, the complainant observed the defendant, in handcuffs and in the company of police officers, but not civilians, and identified him as the person who committed the robbery.
The majority concludes that the police acted "promptly” and that there was a "close physical and temporal proximity” between the crime and the defendant’s apprehension, so as to justify the identification procedures used here (see, People v Duuvon, 77 NY2d 541). It is my view, however, that the facts do not support these conclusions.
While it is true that the defendant, who was already known to police, was apprehended only a block from the Park Hill address, it is also true that his "proximity” to the crime scene is readily attributable to the fact that he lived in the neighborhood. Of more significance is the fact that the defendant’s apprehension and the ensuing showup took place two and one-*272half hours after the crime, hardly the three or four minutes constituting "one unbroken chain of events” (People v Duuvon, supra, at 544-545), which the Court of Appeals recently ruled was within the permissible boundaries governing "generally suspect and disfavored” showups (People v Duuvon, supra, at 543). Moreover, even if the showup conducted here had indeed been "prompt”, it could hardly have been more suggestive. The fact that the defendant was in handcuffs and in the company only of police officers "presses judicial tolerance to its limits” (People v Duuvon, supra, at 545). The fact that the police informed the complainant that they had a suspect "in custody”, whom they could already name, served no purpose other than to convey to the complainant police assurances that the suspect he was about to view was indeed "the right man”, thus pressing judicial tolerance even further.
I conclude that the identification testimony of the complaining witness, who viewed his assailant only during the course of an unsuccessful chase, was irreparably tainted by the suggestive showup which cannot be justified by any exigent circumstance (cf., People v Duuvon, supra). My concerns are heightened by the trial evidence, which included the testimony of the police officer who spoke to the complainant immediately after the incident and who recorded the information that the robber wore a red shirt and that whether he had facial hair was "unknown”, whereas the defendant, when arrested, was wearing a blue shirt and sported a mustache and goatee. My concern is intensified by the trial references to a police report, which the majority rules was properly withheld from the jury, despite the People’s concession during trial colloquy that the report had been altered by changing the word "red” to "blue” in describing the robber’s shirt. In short, because the only evidence of the defendant’s guilt of robbery is the tainted identification testimony, which should have been suppressed, the robbery conviction should be reversed and that count of the indictment dismissed.